DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 11/8/2021. Claims 1 and 4-21 are pending in the case. Claims 2-3 are cancelled. This Office Action is made final.

Response to Arguments
2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 11-12 that the cited reference Thimbleby does not teach or suggest the added limitations of “the one or more handwritten characters corresponding to the first word have a first profile, and selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten characters corresponding to the first word, wherein the first visual indication has the first profile”.

Thimbleby teaches the one or more handwritten characters corresponding to the first word have a first profile, and selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten characters corresponding to the first word; and the one or more handwritten characters corresponding to the second word have a second profile, and2 4835-3432-6519, v. 3Application No.: 17/031,678Docket No.: 106842176100 (P49100US1)selecting the one or more handwritten characters corresponding to the second word includes visually distinguishing the one or more handwritten characters corresponding to the second word with a second visual indication surrounding the one or more handwritten characters corresponding to the second word:
The selected word is shaded around the word (FIG. 5AA element 554). 
The shape of the shading is based on the shape of the word characters, because the shading is around the word.
Iwema teaches the one or more handwritten characters corresponding to the first word have a first profile, and selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten characters corresponding to the first word, 
When a graphical object is selected, it becomes highlighted and its appearance changes (par. 52-53). 
An outline, or “halo”, surrounds the graphical object, having the same shape as the graphical object (FIG. 4, 8, 13 and par. 11-12, 53). 
The graphical object can be handwritten text (FIG. 3-4 and par. 7, 49).
It would be obvious to combine the teachings of Thimbleby to display highlighting around handwritten text when a user selects the text, with the teachings of Iwema to use a highlighting having the same shape as the handwritten text, in order to obtain the claimed limitation of “the one or more handwritten characters corresponding to the first word have a first profile, and selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten characters corresponding to the first word, wherein the first visual indication has the first profile”, as claimed by the present invention.

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al (U.S. Patent Application 20170091153) in view of Iwema et al (U.S. Patent Application 20030214539). 
Regarding claims 1, 20 and 21, Thimbleby et al teaches a method, comprising: 
at an electronic device in communication with a display generation component and one or more input devices (i.e. mobile device with touch screen display (FIG. 5A)): 
displaying, via the display generation component, a user interface including a content entry region, wherein the content entry region includes a plurality of handwritten characters corresponding to a plurality of words, including a first word and a second word (i.e. handwritten strokes are converted to handwritten word blocks. The user enters handwritten words on the display (FIG. 5KL and par. 192-195)); 
while displaying the user interface including the plurality of handwritten characters, receiving, via the one or more input devices, a user input directed to a respective handwritten character of the plurality of handwritten characters (i.e. the user has selected (e.g., via a long press to bring up the selection loupe at the desired selection location) handwritten word block 554 (e.g., "Best") (FIG. 5AA and par. 220)); and 
in response to receiving the user input, in accordance with a determination that the user input satisfies one or more selection criteria: 
in accordance with a determination that the respective handwritten character corresponds to the first word, selecting one or more handwritten characters of the plurality of handwritten characters corresponding to the first word without selecting handwritten characters of the second word (i.e. the user has selected (e.g., via a long press to bring up the selection loupe at the desired selection location) handwritten word block 554 (e.g., "Best") (FIG. 5AA and par. 220). Examiner note: the user doesn’t have to select each character separately, all the characters in the selection box are selected. The user writes the first word, e.g. “Best”, and the first word is selected), wherein: 
the one or more handwritten characters corresponding to the first word have a first profile, and 
selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten characters corresponding to the first word (i.e. the selected word is shaded around the word (FIG. 5AA element 554). Examiner note: the shape of the shading is based on the shape of the word characters, because the shading is around the word); and
(i.e. Examiner note: the user repeats the previous action on the second word, e.g. “Cake”, and selects the second word), wherein: 
the one or more handwritten characters corresponding to the second word have a second profile, and 2 4835-3432-6519, v. 3Application No.: 17/031,678Docket No.: 106842176100 (P49100US1) 
selecting the one or more handwritten characters corresponding to the second word includes visually distinguishing the one or more handwritten characters corresponding to the second word with a second visual indication surrounding the one or more handwritten characters corresponding to the second word (i.e. the selected word is shaded around the word (FIG. 5AA element 554). Examiner note: the shape of the shading is based on the shape of the word characters, because the shading is around the word).
Thimbleby et al doesn’t expressly teach wherein the first visual indication has the first profile; and wherein the second visual indication has the second profile.
Iwema et al teaches wherein: 
the one or more handwritten characters corresponding to the first word have a first profile, and 
selecting the one or more handwritten characters corresponding to the first word includes visually distinguishing the one or more handwritten characters corresponding to the first word with a first visual indication surrounding the one or more handwritten 
the one or more handwritten characters corresponding to the second word have a second profile, and 2 4835-3432-6519, v. 3Application No.: 17/031,678Docket No.: 106842176100 (P49100US1) 
selecting the one or more handwritten characters corresponding to the second word includes visually distinguishing the one or more handwritten characters corresponding to the second word with a second visual indication surrounding the one or more handwritten characters corresponding to the second word, wherein the second visual indication has the second profile (i.e. when a graphical object is selected, it becomes highlighted and its appearance changes (par. 52-53). An outline, or “halo”, surrounds the graphical object, having the same shape as the graphical object (FIG. 4, 8, 13 and par. 11-12, 53). The graphical object can be handwritten text (FIG. 3-4 and par. 7, 49)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Iwema et al to use a visual indication that has the same profile, i.e. shape, as the word it highlights, because doing so would provide an improved approach to identifying selected graphical objects in a GUI environment that can overcome previous deficiencies (par. 10).


Regarding claim 4, Thimbleby et al and Iwema et al teach the method of claim 1. Thimbleby et al further teaches wherein selecting first respective handwritten characters (i.e. illustrate selection of content 568 (e.g. handwritten text. The selection of content 568 is made in response to a selection input (e.g., a long press to bring up a selection loupe at a desired location on the document page, and manual expansion of the boundaries of the selection loupe to include additional desired content items on the document page) (FIG. 5AM and par. 232). Examiner note: the selection loupe is the user interface element for controlling text selection range).  


Regarding claim 13, Thimbleby et al and Iwema et al teach the method of claim 1. Thimbleby et al further teaches while one or more respective handwritten characters are selected, receiving, via the one or more input devices, a second user input directed to the one or more respective handwritten characters, wherein the second user input includes a selection input and a movement while maintaining the selection input; and 
in response to receiving the second user input, moving the one or more respective handwritten characters in accordance with the movement of the second user input (i.e. the user moves selected text using a gesture (FIG. 5V-Z and par. 213-218). The user has selected handwritten word “Best” and drags the word and moves it (FIG. 5AA-AC and par. 220)).  


Regarding claim 14, Thimbleby et al and Iwema et al teach the method of claim 1. Thimbleby et al further teaches while one or more respective handwritten characters are selected, receiving a second user input corresponding to a further selection of the one or more respective handwritten characters; and 
in response to the second user input, displaying, via the display generation component, one or more selectable options for performing one or more respective operations with respect to the one or more respective handwritten characters (i.e. while content (e.g., content 568) is selected on the document page, another input (e.g., a second long press on the selected content, or a hard press with a characteristic intensity above a respective deep press threshold) is received to bring up a menu (e.g., menu 570) associated with the selected content. In some embodiments, the menu includes menu options, such as cut, copy, create link to . . . , etc. (FIG. 5AM and par. 232)).  


Regarding claim 17, Thimbleby et al and Iwema et al teach the method of claims 14. Thimbleby et al further teaches wherein the one or more selectable options include a first selectable option for displaying a user interface element in the content entry region above the one or more respective handwritten characters that is selectable to cut content, including the one or more respective handwritten characters, in the content entry region that is on a respective side of the user interface element (i.e. while content (e.g., content 568) is selected on the document page, another input (e.g., a second long press on the selected content, or a hard press with a characteristic intensity above a respective deep press threshold) is received to bring up a menu (e.g., menu 570) associated with the selected content. In some embodiments, the menu includes menu options, such as cut, copy, create link to . . . , etc. (FIG. 5AM and par. 232). Examiner note: Cut and Paste operations are equivalent to a move operation).  
The first embodiment of Thimbleby et al doesn’t expressly teach move content. The second embodiment of Thimbleby et al teaches move content, including the one or more respective handwritten characters, in the content entry region (i.e. the user moves text using a gesture (FIG. 5V-Z and par. 213-218)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the second embodiment of Thimbleby et al to have menu items for moving text, because doing so would provide an integrated document editing environment that supports handwriting and keyboard inputs in a way that are functional, efficient, and ease to use (par. 3).


Regarding claim 19, Thimbleby et al and Iwema et al teach the method of claim 1. Thimbleby et al further teaches in response to selecting the one or more respective handwritten characters in the content entry region, displaying a user interface element in the content entry region above the one or more respective handwritten characters; 

in response to receiving the user input: 
cutting content in the content entry region (i.e. while content (e.g., content 568) is selected on the document page, another input (e.g., a second long press on the selected content, or a hard press with a characteristic intensity above a respective deep press threshold) is received to bring up a menu (e.g., menu 570) associated with the selected content. In some embodiments, the menu includes menu options, such as cut, copy, create link to . . . , etc. (FIG. 5AM and par. 232). Examiner note: Cut and Paste operations are equivalent to a move operation).  
The first embodiment of Thimbleby et al doesn’t expressly teach moving content.
The second embodiment of Thimbleby et al teaches in response to receiving the user input: 
moving content in the content entry region in accordance with the movement of the user input (i.e. the user moves text using a gesture (FIG. 5V-Z and par. 213-218)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the second embodiment of Thimbleby et al to have menu items for moving text, because doing so would provide an integrated document editing environment that supports handwriting and keyboard inputs in a way that are functional, efficient, and ease to use (par. 3).

Claims 5-7, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al in view of Iwema et al, and further in view of Budelli (U.S. Patent Application 20100293460). 
Regarding claim 5, Thimbleby et al and Iwema et al teach the method of claim 4. Thimbleby et al further teaches wherein the plurality of handwritten characters includes the first respective handwritten characters and second respective handwritten characters on a first line and third respective handwritten characters on a second line, different from the first line (i.e. display handwritten words on multiple lines (FIG. 5S)), the method further comprising: 
while displaying the one or more user interface elements that are selectable and movable to select more or fewer handwritten characters, receiving, via the one or more input devices, a second user input directed to a respective user interface element of the one or more user interface elements, including a selection input directed to the respective user interface element and a movement from a first location on the first line corresponding to the respective user interface element to a second location on the second line corresponding to the third respective handwritten characters (i.e. the user can drag the insertion cursor 506 anywhere in the document region, to different lines of text (FIG. 5CD and par. 182, 186)).  
Thimbleby et al doesn’t expressly teach wherein the plurality of handwritten characters includes the first respective handwritten characters and second respective handwritten characters on a first line and third respective handwritten characters on a second line, different from the first line; and 
in response to receiving the second user input: 

Budelli teaches wherein the plurality of characters includes the first respective characters and second respective characters on a first line and third respective characters;
while displaying the one or more user interface elements that are selectable and movable to select more or fewer characters, receiving, via the one or more input devices, a second user input directed to a respective user interface element of the one or more user interface elements, including a selection input directed to the respective user interface element and a movement from a first location on the first line corresponding to the respective user interface element to a second location on the second line corresponding to the third respective characters; and 
in response to receiving the second user input: 
in accordance with a determination that one or more criteria are satisfied, selecting the second respective characters and the third respective characters (i.e. slide the cursor over additional characters, to select all the characters between the starting and current positions of the cursor (FIG. 3-5 and par. 25-28)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Budelli to select words on two lines, because doing so would provide more effective methods to manipulate text-based information using gestures on devices with small touch screens (par. 5-6).


Regarding claim 6, Thimbleby et al and Iwema et al teach the method of claim 4. Thimbleby et al further teaches while displaying the one or more user interface elements that are selectable and movable to select more or fewer handwritten characters, receiving a second user input directed to a respective251 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1)user interface element of the one or more user interface elements, including a selection input directed to the respective user interface element and a movement across one or more second respective handwritten characters, different from the first respective handwritten characters and handwritten content other than one or more handwritten characters (i.e. display handwritten words on the screen (FIG. 5S). The user can drag the insertion cursor 506 anywhere in the document region (FIG. 5CD and par. 182, 186)).
Thimbleby et al doesn’t expressly teach selecting the one or more second respective handwritten characters without selecting the handwritten content.
Budelli teaches while displaying the one or more user interface elements that are selectable and movable to select more or fewer characters, receiving a second user input directed to a respective251 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1)user interface element of the one or more user interface elements, including a selection input directed to the respective user interface element and a movement across one or more second respective characters, different from the first respective characters and content other than one or more characters; and 
in response to receiving the second user input, selecting the one or more second respective characters without selecting the content (i.e. slide the cursor over additional characters, to select all the characters between the starting and current positions of the cursor (FIG. 3-5 and par. 25-28). Examiner note: the handwritten content are other handwritten words displayed on the screen that are not involved in the current selection gesture).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Budelli to select additional characters, because doing so would provide more effective methods to manipulate text-based information using gestures on devices with small touch screens (par. 5-6).


Regarding claim 7, Thimbleby et al and Iwema et al teach the method of claim 1. Thimbleby et al further teaches while displaying the plurality of handwritten characters corresponding to the plurality of words and while the one or more handwritten characters corresponding to the first word are selected, receiving, via the one or more input devices, a second user input that satisfies one or more first criteria followed by movement with respect to the one or more respective handwritten characters that satisfies one or more second criteria (i.e. display handwritten words on the screen (FIG. 5S). The user can drag the insertion cursor 506 anywhere in the document region (FIG. 5CD and par. 182, 186)).  
Thimbleby et al doesn’t expressly teach in accordance with a determination that the one or more respective handwritten characters were not selected when the movement with respect to the one or more respective handwritten characters was 
Budelli teaches while displaying the plurality of characters corresponding to the plurality of words, receiving, via the one or more input devices, a second user input that satisfies one or more first criteria followed by movement with respect to the one or more respective characters that satisfies one or more second criteria; and 
in response to receiving the second user input: 
in accordance with a determination that the one or more respective characters were not selected when the movement with respect to the one or more respective characters was received, selecting the one or more respective characters in addition to the one or more characters corresponding to the first word (i.e. slide the cursor over additional characters,  to select all the characters between the starting and current positions of the cursor (FIG. 3-5 and par. 25-28). Examiner note: in addition to the selected text, the user move the cursor further along in the text and selects additional characters).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Budelli to select additional characters, because doing so would provide more effective methods to manipulate text-based information using gestures on devices with small touch screens (par. 5-6).



in response to the second user input and without detecting movement across the one or more second respective handwritten characters, selecting the one or more second respective handwritten characters of the respective word (i.e. the user has selected (e.g., via a long press to bring up the selection loupe at the desired selection location) handwritten word block 554 (e.g., "Best") (FIG. 5AA and par. 220). Examiner note: all the characters in the selection box are selected without having to make a sliding gesture over each character separately).  


Regarding claim 10, Thimbleby et al and Iwema et al and Budelli teach the method of claim 7, including handwritten characters, but Thimbleby et al and Iwema et al don’t expressly teach wherein the one or more respective handwritten characters are part of a respective word that also includes one or more second respective handwritten characters, and 
selecting the one or more respective handwritten characters includes selecting the one or more respective handwritten characters without selecting the one or more second respective handwritten characters.  
Budelli teaches wherein the one or more respective characters are part of a respective word that also includes one or more second respective characters, and 
(i.e. slide the cursor over additional characters, to select all the characters between the starting and current positions of the cursor (FIG. 5). Examiner note: the cursor is positioned in the middle of word “over”, to select characters “ov”, but not select characters “er”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Budelli to select additional characters but not select other characters, because doing so would provide more effective methods to manipulate text-based information using gestures on devices with small touch screens (par. 5-6).


Regarding claim 18, Thimbleby et al and Iwema et al teach the method of claim 1, including handwritten characters, but they don’t expressly teach wherein the plurality of words includes a first respective word and a second respective word in a same respective sentence, the method further comprising: 
	while first respective handwritten characters corresponding to the first respective word are selected, receiving, via the one or more input devices, a second user input directed to the first respective handwritten characters; and 255 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1) 
in response to receiving the second user input: in accordance with a determination that the second user input satisfies the one or more selection criteria, selecting second respective handwritten characters corresponding to the second 
Budelli et al teaches wherein the plurality of words includes a first respective word and a second respective word in a same respective sentence, the method further comprising: 
	while first respective characters corresponding to the first respective word are selected, receiving, via the one or more input devices, a second user input directed to the first respective characters; and 255 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1) 
in response to receiving the second user input: in accordance with a determination that the second user input satisfies the one or more selection criteria, selecting second respective characters corresponding to the second respective word in addition to the first respective characters corresponding to the first respective word (i.e. slide the cursor over additional characters, to select all the characters between the starting and current positions of the cursor (FIG. 3-5 and par. 25-28). Examiner note: in addition to the selected word, the user move the cursor further along in the text and selects additional characters corresponding to the second word).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Budelli to select additional characters, because doing so would provide more effective methods to manipulate text-based information using gestures on devices with small touch screens (par. 5-6).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al in view of Iwema et al and in view of Budelli, and further in view of Frazier et al (U.S. Patent Application 20100107099). 
Regarding claim 8, Thimbleby et al and Iwema et al and Budelli teach the method of claim 7, including handwritten characters, but they don’t expressly teach wherein: 
in accordance with a determination that a speed of the movement with respect to the one or more respective handwritten characters is a first speed, the movement with respect to the one or more respective handwritten characters satisfies the one or more second criteria when the movement is within a first threshold distance from the one or more respective handwritten characters; and 
in accordance with a determination that the speed of the movement with respect to the one or more respective handwritten characters is a second speed, faster than the first speed, the movement with respect to the one or more respective handwritten characters satisfies the one or more second252 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1)criteria when the movement is within a second threshold distance from the one or more respective handwritten characters, larger than the first threshold distance.  
Frazier et al teaches wherein: in accordance with a determination that a speed of the movement with respect to the one or more respective objects is a first speed, the movement with respect to the one or more respective objects satisfies the one or more second criteria when the movement is within a first threshold distance from the one or more respective objects; and 
(i.e. an object detection zone 800 is located proximate to the object of interest and has a plurality of distance levels 810. When the user moves a cursor in the object detection zone, the cursor and its attributes such as speed are detected. One of the distance levels 810 is selected based the attributes (FIG. 8 and par. 78-80). Examiner note: the zone of influence of the gesture is larger when the speed of movement is higher, because the movement covers a larger distance at higher speed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Frazier et al to use different sizes of proximity zones depending on gesture speed, because doing so would provide a more intuitive, functional, and convenient user interface for electronic devices that are small in size, have limited input mechanisms, and/or have robust functionality (par. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al in view of Iwema et al and in view of Budelli, and further in view of Tumwattana (U.S. Patent Application 20150082217). 

in accordance with a determination that the one or more respective handwritten characters were selected when the movement with respect to the one or more respective handwritten characters was received, ceasing selection of the one or more respective handwritten characters while maintaining the selection of the one or more handwritten characters corresponding to the first word.  
Tumwattana teaches in response to receiving the second user input: 
in accordance with a determination that the one or more respective characters were selected when the movement with respect to the one or more respective characters was received, ceasing selection of the one or more respective characters while maintaining the selection of the one or more characters corresponding to the first word (i.e. backtracking of the gesture, or in other words, having the gesture move in an opposite direction to the direction of selection would result in unselection of a selected content item (FIG. 3 and par. 45). Examiner note: the gesture is for unselecting some characters that were previously selected, while others characters remain selected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tumwattana to unselect previously selected characters, because doing so would provide a simpler and more intuitive method for selecting multiple items at a time, and would improve the efficiency of the user interacting with content items (par. 2).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al in view of Iwema et al and in view of Budelli, and further in view of Kay et al (U.S. Patent Application 20130046544). 
Regarding claim 12, Thimbleby et al and Iwema et al and Budelli teach the method of claim 7, including handwritten characters, but they don’t expressly teach wherein selecting the one or more respective handwritten characters in addition to the one or more handwritten characters corresponding to the first word includes selecting the one or more respective handwritten characters without selecting one or more second253 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1)respective handwritten characters that are selectable and that are located between the one or more respective handwritten characters and the one or more handwritten characters corresponding to the first word that were selected when the movement with respect to the one or more respective handwritten characters was received.
Kay et al teaches selecting the one or more respective characters without selecting one or more second253 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1)respective characters that are selectable and that are located between the one or more respective characters and the one or more characters corresponding to the first word that were selected when the movement with respect to the one or more respective characters was received (i.e. the user makes a multi-swipe gesture over non-adjacent letters to select them (FIG. 5C and par. 85-86, FIG. 5E and par. 88-89). Examiner note: the user selects non-adjacent characters).  
 to select non-adjacent characters, because doing so would provide simpler ways of inputting text on devices with small touch screens (par. 5).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby et al in view of Iwema et al, and further in view of Files et al (U.S. Patent Application 20180129391). 
Regarding claim 15, Thimbleby et al and Iwema et al teach the method of claim 14. Thimbleby et al further teaches while the one or more respective handwritten characters are selected, receiving, via the one or more input devices, a third user input selecting a respective selectable option of the one or more selectable options for performing a copying operation with respect to the one or more respective handwritten characters (i.e. the menu includes menu options, such as copy (FIG. 5AM and par. 232)); 254 4848-5202-3744, v. 7Docket No.: 106842176100 (P49100US1) 
after receiving the third user input, receiving, via the one or more input devices, a fourth user input corresponding to a request to perform a pasting operation into a second content entry region; and 
in response to receiving the fourth user input: 
in accordance with a determination that the second content entry region is a content entry region of a first type, inserting a representation of the one or more respective handwritten characters into the second content entry region (i.e. handwritten strokes are converted to handwritten word blocks (FIG. 5K-L and par. 192). When the menu option for "copy" is selected from menu 570, a clipboard (e.g., window 574) including the selected/copied content is presented. In some embodiments, the clipboard allows the user to manipulate the copied content within the clipboard before pasting the content to the document page (FIG. 5AO and par. 235)).  
Thimbleby et al doesn’t expressly teach inserting font-based text corresponding to the one or more respective handwritten characters in the second content entry region.
Files et al teaches in accordance with a determination that the second content entry region is a content entry region of a second type, inserting font-based text corresponding to the one or more respective handwritten characters in the second content entry region (i.e. handwritten words are converted to typed text and displayed in a different screen region (FIG. 2-3)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Files et al to convert handwritten text to typed text, because doing so would provide an user interface for entering handwritten text that is easier to use (par. 3).


Regarding claim 16, Thimbleby et al and Iwema et al teach the method of claim 14. Thimbleby et al further teaches wherein the one or more selectable options include a first selectable option for copying a representation of the one or more respective (i.e. the menu includes menu options, such as copy (FIG. 5AM and par. 232)).  
Thimbleby et al doesn’t expressly teach a transcription of the one or more respective handwritten characters.  
Files et al teaches a transcription of the one or more respective handwritten characters (i.e. handwritten words are converted to typed text and displayed in a different screen region (FIG. 2-3)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Files et al to convert handwritten text to typed text, because doing so would provide an user interface for entering handwritten text that is easier to use (par. 3).


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 5, 2022